Pardee, J.
This is a complaint, asking for the dissolution of an injunction which restrains the defendant from guaranteeing any -bonds of the New Haven, Middletown and Willimantic Railroad Company, and for a mandamus compelling it to guarantee the same to a specified amount. The case has been reserved for the advice of this court.
In July, 1871, the legislature gave to the town of Hebron power to guarantee to a specified amount bonds of the New Haven, Middletown and Willimantic Railroad Company. On the 30th day of September following, a majority *25of the voters of the town met and in form passed a vote in words as follows:—
“At a meeting of the legal voters of the town of Hebron, legally warned and held at the town hall in said town, on Saturday, the 30th day of September, A. d., 1871, it was voted that this town will guarantee the payment of the principal and interest of twenty-eight thousand dollars of the second mortgage bonds of the New Haven, Middletown and Willimantic Railroad Company, and receive, as collateral security therefor, fifty-six thousand dollars ' of the same kind of bonds, as authorized by an act of the General Assembly of this state, passed at its May session, A. D., 1871, and authorize the town treasurer to guarantee, in the name of and for the town, the payment of the principal and interest of twenty-eight thousand dollars, second mortgage bonds of the New Haven, Middletown and Willimantic Railroad .Company (not to exceed that sum in the whole), receiving collateral security equal to two dollars for every one dollar so guaranteed, in the same kind of bonds which are guaranteed by the said town; said town treasurer being authorized, empowered and directed to make said guarantee and to keep a record of each bond guaranteed, the number thereof and to whom delivered, and to take a receipt for the same when the board of selectmen of the town and a majority of the board of directors of the New Haven, Middletown and Willimantic Railroad Company shall certify in writing that the following conditions have ■ been complied with, and therefore direct the town treasurer to carry the guarantee into effect, as the work progresses, and for the purposes named in said conditions here following:—
“1. Ho bond shall be guaranteed except for work actually done and materials furnished the New Haven, Middle-town and Willimantic Railroad Company after this date, and for interest absolutely necessary to be paid to keep possession of the road.
“ 2. Ho bonds shall be guaranteed until contracts, with security for execution, which contracts and security shall be approved by a majority of the directors of the New *26Haven, Middletown and Willimantic Railroad Company, and the board of selectmen of the town, and said contracts are entered into for the entire completion, for definite sums, of the railroad, ready for running cars between Middletown and Willimantic, except for interest, as provided in the first condition.
“ 3. No bonds shall be guaranteed until one month’s new work has been done and the estimates thereof approved by the directors of the company, except for interest, as provided in the first condition.
“ 4. No bonds shall be guaranteed until the carrying of the hypothecated loans, for not less than six months, on terms satisfactory to the said directors and board of selectmen, shall have been provided for, except for interest, as provided in the first condition.
“5. No bonds shall be guaranteed until the other towns on the road shall have voted to guarantee four hundred and seventy-two thousand dollars of the same kind of bonds which are guaranteed by this town. •
I “ 6. No interest or principal shall be paid by this town on bonds guaranteed by said town to the New Haven, Middletown and Willimantic Railroad Company until the road is completed and a depot located and built within fifteen rods of the crossing of the new road to Colchester (so called in said town of Hebron), and that all trains, stopping at any station on said railroad, between Portland and Willimantic, shall stop at the station in Hebron, and in case said railroad company does not comply with the foregoing conditions, they shall refund all moneys paid by said town in consequence of guaranteeing any second mortgage bonds of said railroad company.”
The railroad was in operation throughout its entire length on May 1st, 1873; a depot had been built and all trains have stopped at it in accordance with the terms of the recited vote. On February 26th, 1873, the railroad company requested the defendant to guarantee to the amount of $9,600, and on March 6th, 1873, to the amount of $2,000, bonds which had been by it delivered in payment *27for the construction of its road. The defendant has hitherto refused to guarantee these or any other bonds of that company. These are now the property of one of the plaintiffs ; and other bonds concerning which a like request was made and refused are the property of other plaintiffs.
The voters of Hebron in town meeting assembled on March 8th, 1873, voted — “That John W. Buell is authorized to cause an injunction to be served on .the tpwn treasurer of the town of Hebron and selectmen- of said town to stop any bonds of the New Haven, Middletown and Willimantic Railroad Company or any other company from being guaranteed by said treasurer and selectmen of said town.” And upon the petition of Buell the treasurer and selectmen were enjoined.
By a statute passed in 1744 writs are to be served at least twelve days inclusive before the day of sitting of the court; of this, from its enactment to this present, one interpretation has been made; namely, writs may be served on Thursday returnable to the court sitting on the second Tuesday following; Thursday to be included, Tuesday to be excluded. That is, in computing time for the purpose of notice the whole of the day at any hour during which the preparatory act is performed shall be included; and the whole of the day, at any hour during which the event takes place, to which the preparatory act points, is excluded. Thus a precise meaning, an exact measure, has been given to the word “inclusive” used in this connection.
Long subsequent to the enactment of this statute another was passed and is now in force (Gen. Statutes, p. 83, sec. 2,) providing that a “ warning of a town-meeting * * set on the sign-post at least five days inclusive before the meeting is to be held, shall be sufficient.” The language of the first being “ before the day of the sitting of the court,” of the last “ before the meeting is to be held.”
Upon reason and precedent we think these are equivalent expressions. In Sheets v. Selden’s Lessee, 2 Wall., 190, the court places a computation of time from a “particular day ” upon the same footing as a computation from a “particular *28event.” In Bigelow v. Wilson, 1 Pick., 485, it is held that there is no distinction between a computation “ from an act done ” and a computation “ from the day on which the act is done.” In Bemis v. Leonard, 118 Mass., 502, it is held that the expression “ within three days after an attachment ” is equivalent to “ within three days after the day on which the attachment is made; ” and- that the expressions “ from the.date,” “from the day of the date,” “from an act,” and “ from an- event,” are synonymous. The sitting of a court is an act or an event; the meeting of the voters of a town is also an act or an event; upon these precedents the computation is to be the same when the reference is to either of these acts or events as when it is to the day upon which the act or event is to take place, or to the date, or day of the date.
Aside from precedent, presumably as the sitting of a court-is a continuing event through many successive days, the first day of the event is specifically named as the return day in bar of the possible claim of right to return on any other day of the event. But as a town meeting is the event of but one day, indicating the event exactly specifies the day.
Inasmuch as the last enactment is practically framed of a form of words of long previous use upon the statute book and of established meaning in this jurisdiction as a measure of time, it is to be presumed that in adopting the language the legislature adopted the settled interpretation, and intended by it in the last precisely what was intended by it in the first statute. Indeed it is quite certain that if it had been otherwise the change of intention would not have been left to the chance of being discovered in this slight difference in the form of expression.
If therefore we believe that we know the sense in which the legislature used the word “inclusive” in the last statute, that sense becomes the absolute law of the case; subject to no increase or diminution, an unalterable measure of time.
Tried by this standard the notice in question was posted only four days inclusive. It failed to meet the legislative *29requirement. There was therefore no lawful meeting on September 30th, 1871, and of course no vote. The assembled voters are without power to act for or bind the town unless they have been called together in the statutory way and at the statutory time. • There is no opportunity for the application of the rule that the deeds of parties are to have effect rather than to be destroyed; that rights are to be upheld rather than forfeited; for if there has been no meeting, no deed has been executed, no right brought into existence, and it has been impossible for the town to have any intention; there is absolutely nothing to consider. Nor is there opportunity for the discussion of the question as to reasonableness or unreasonableness; in the presence of a statute that only can be reasonable which it requires; anything less must be unreasonable.
And the town is not estopped from denying that it has voted to guarantee any bonds by the fact that its clerk placed upon its records a copy of the vote passed at the meeting containing a declaration that it had been “ legally warned and held.” For, prefacing this record and as a part thereof was a copy of the warning under which the voters assembled; the illegality of that was apparent; whoever read it is to be charged with knowledge that under it no town meeting was possible ; and, in legal contemplation, the» record as a whole is notice to that effect, the force of which is not to be diminished either by the unanimous declaration of the citizens or by that of the clerk in his official capacity. The statute must take precedence of these.
On September 7th, 1872, the selectmen signed a call for a special meeting of the voters of the town to be holden on the 12th day of the same month, “ for the purpose of appointing a committee, who in its discretion shall agree in behalf of the town to make such use or disposition of the second mortgage collaterals of the New Haven, Middletown and Willimantic Railroad Company to be held by the town, as will in the opinion of said committee secure the immediate completion of the road of said company, and to pay the interest on such of its mortgage bonds as may be *30agreed upon by said committee, and also for the purpose of taking such further action as will best secure the objects above mentioned.” At the meeting holden in pursuance of this call it was voted — “ That we let the conditions of the vote of the town to guarantee the second mortgage bonds of the New Haven, Middletown and Willimantic Railroad Company remain as they now stand; and that no Middle-town man be allowed to address this meeting.”
This is not in and of itself a vote to guarantee any bonds. It does not become such by reference to any other; for no other exists. And, as it can have no possible effect except upon a precedent vote, in the absence of such it must remain inoperative. All persons reading it were by it referred to the records of the town; an inspection of these would have disclosed the fact that there had been no previous vote and that the town owned no bonds.
Moreover, the statute (Gen. Statutes, p. 82, sec. 1) requires that “ the warning of every meeting of a town * * shall specify the objects for which such meeting is to be held.” The call is based lipón a mistaken assumption as to a matter of fact; for the town neither owned, nor was entitled to the possession of any bonds. There is no intimation in it .that the voters are to take original action upon the question whether the town shall guarantee any; it proceeds wholly upon the idea that in lawful meetings assembled they have exhausted their power in that matter, and they are summoned merely to determine what disposition they will make of bonds, the proceeds of that irrevocable action. But every voter who read the call had knowledge that the town had not voted to guarantee any bonds, and that it owned none; and he might safely absent himself from the meeting in the certainty that under the call it could not impose the burden of a guarantee upon the town.
We cannot order the town to guarantee any bonds unless it is made clear that at a lawful meeting so called as to give the voters full knowledge of its purpose they have assumed the burden; it is not to be placed upon them by inference.
*31The town has never placed its guarantee upon any bonds of the railroad company; and all persons who received bonds from it did so with knowledge that there was no such guarantee upon them and that their right to claim one rested upon the action of the voters on September 30th, 1871, and on September 12th, 1872, and were put upon enquiring as to the validity of the first, the legal effect of the last, and the reason for the absence of the guarantee. They are to be charged with knowledge that the first was without authority of law and that the last was not a vote to guarantee.
The Superior Court is advised to dismiss the petition.
In this opinion Park, C. L, and Loomis and Granger, Js., concurred.